


Exhibit 10.1


FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE, dated as of July 21, 2015 (this “Amendment”), is
between DW GLENDALE CA LANDLORD, LLC, a Delaware limited liability company
(“Landlord”), and DREAMWORKS ANIMATION SKG, INC., a Delaware corporation
(“Tenant”).


Background


WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement, dated
as of February 23, 2015 (the “Lease”), pursuant to which Landlord leased to
Tenant, and Tenant leased from Landlord, a parcel of real property located in
Glendale, California; and


WHEREAS, Landlord and Tenant desire to amend the Lease in certain respects as
set forth herein;


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


Section 1.     Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned thereto in the Lease.


Section 2.     Maintenance and Repair. Paragraph 11 of the Lease is hereby
amended by adding an additional subparagraph at the end thereof as follows:


(e)    Tenant’s obligations to maintain and repair the Leased Premises in
accordance with the terms of the Lease shall require, at a minimum, the
obligation to cause the Leased Premises to be in a condition of repair and
maintenance generally maintained by owners and users of similar first-class
office buildings in Los Angeles County, California.
 
Section 3.     Default Provisions. Paragraph 19(a) of the Lease is hereby
amended by (i) renumbering subparagraphs (ii), (iii) and (iv) thereof to be
subparagraphs (iii), (iv) and (v), respectively and (ii) inserting a new
subparagraph (ii) as follows:


(ii)    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all Basic Rent and Additional Rent as it becomes due.


Section 4.     Right of First Refusal. Paragraph 32(b) of the Lease is hereby
amended by (i) deleting the word “or” at the end of clause (iv) therein and
substituting therefor a semicolon and (ii) inserting an additional clause at the
end thereof as follows: “(vi) any sale or conveyance of the Leased Premises, or
of any direct or indirect controlling interest in Landlord, to any Affiliate of
Landlord.”


Section 5.     Miscellaneous. The Lease, as amended hereby, remains in full
force and effect. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California. This Amendment may be
executed by the parties hereto on separate counterparts, each of which shall
constitute an original and which taken together shall constitute a fully
executed copy hereof. The parties hereto may distribute their signatures to this
Amendment by electronic means, including by pdf, and such signatures shall be
deemed to be originals for all purposes.

1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized respective officers as of the date first written above.




DREAMWORKS ANIMATION SKG, INC., as Tenant
 
By:
/S/    ROBERT A. KELLY    
 
Name: Robert A. Kelly
 
Title: Assistant Secretary



DW GLENDALE CA LANDLORD, LLC, as Landlord
By: SunTrust Equity Funding, LLC, its sole member
 
 
By:
/S/    ALLISON MCLEOD    
 
Name: Allison McLeod
 
Title: Manager




2

